Case 1:19-cr-00086-GBD Document5 Filed 02/11/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : WALVER OF INDICTMENT

 

~- Ve - : 19 Cr. (GBD)

DANIELLE BURDUCEA,
a/k/a “Danielle Brewer,"

 

Defendant.

The above-named defendant, who is accused of violating
Title 18, United States Code, Sections 371, 1349, 1028A, and 2,
being advised of the nature of the charges and of her rights,
hereby waives, in open Court, prosecution by indictment and

consents that the proceeding may be by information instead of by

indictment.

 

sree TOMLELLE BURBOCEA

 

 

  
   
    

ii Defendant
DOCUMENT . al
ELECTRONICALL* ples! WL C
ca 1 1 2019 1A an
poc #:___-feB | (Witness f
[DATE FILED! Se)

  
   

A 2
®0USOUROS, ESQ.

cunsel for Defendant

 

Date: New York, New York
February 11, 2019

 
